SIBLEY, District Judge.
The trustee in bankruptcy seeking to sell' land was met by a deed made by the bankrupt to another and recorded more than four months before the bankruptcy. The deed was attacked before the referee as 'being insufficiently attested for record, who heard, over objection, parol evidence sustaining the deed, ansi' r--- — --- *394denied the application for sale. It was stipulated in argument here that the sole question for decision was the validity of the deed as against the trustee’s lien.
The deed purporting to be made on February 14, 1921, is in the language of an ordinary warranty deed, save that it recites that it is made to secure a described note. It has' the usual attestation clause, “signed, sealed and delivered in the presence of us,” followed by the names of two unofficial witnesses. Under these are the words:
“Sworn to and subscribed before me at Corinth, Georgia, this 16th day of February, 1921. Moreland Miller, Notary Public, State at Large.”
The parol evidence was in substance that the deed was drafted on February 14 and executed on February 16, 1921, in the presence both of the unofficial witnesses and the notary, who all attested it at the same time.
 1. Because of the recital that it was made to secure a debt, the deed is of a class peculiar to the Georgia statute law known as a security deed (Park’s Code, 3306). It passes title, but is otherwise much assimilated to a mortgage. Its attestation and record are controlled, not by statutes relating to deeds of bargain and sale (Park’s Code, 4198, 4202, 4203), But by special provisions requiring that it be “attested or proved in the manner now prescribed for mortgages” (Park’s Code, 3308), and fixing the consequences of failure to record (Park’s Code, 3307), as exactly the same as in the case of a mortgage (Park’s Code, 3260), to wit: It is “postponed to all other liens created or obtained, or purchases made prior to the actual record,” but “if the younger lien is created by contract” and the party receiving it has notice of the unrecorded paper, the latter is to be held good against him. Thus, while the failure to record a deed of bargain and sale, under the law applicable to it, does not subject the land conveyed to a lien against the grantor subsequently arising by operation of law and not by contract (Donovan v. Simmons, 96 Ga. 340, 22 S. E. 966), in the case of an unrecorded security deed or mortgage, the reverse is true, even though the holder of the noncontract lien has actual notice of the unrecorded instrument (Cambridge Tile Co. v. Scaife, 137 Ga. 281, 73 S. E. 492; Coley v. Altamaha Fertilizer Co., 147 Ga. 150, 93 S. E. 90; Cook v. Adams Bros. Co., 148 Ga. 289, 96 S. E. 499; Cabot v. Armstrong, 100 Ga. 438, 28 S. E. 123; Cottrell v. Merchants’ Bank, 89 Ga. 508, 517, 15 S. E. 944; New England Co. v. Ober, 84 Ga. 294, 10 S. E. 625; and Andrews v. Mathews, 59 Ga. 467). Since the trustee here has a lien arising by law dating from the filing of the bankruptcy petition, and since a record on insufficient attestation or probate is equal to no record at all (Code, 3262; Donalson v. Thomason, 137 Ga. 848, 74 S. E. 762; Southern Iron Equipment Co. v. Voyles, 138 Ga. 258, 75 S. E. 248, 41 L. R. A. [N. S.] 375, Ann. Cas. 1913D, 369), the validity of this deed depends on the sufficiency of its attestation or probate under the mortgage requirements of Park’s Code, § 3257:
“It must be executed in the presence of, and attested by, or proved before, a notary public or justice of any court in this state, or a clerk of the superior court (and in case of real property by one other witness), and recorded.”
*3952. Parol evidence of the facts attending the execution of the paper cannot be considered to aid it. The validity of the record must be established by the face of the record and of the recorded instrument. The statute requires not only execution in the officer’s presence, but also attestation by him or else a subsequent probate before him, and this must appear to the recording officer by official certificate and not otherwise. The clerk is authorized to record only on the attestation or probate required by the statute and thus appearing. His record cannot be sustained by any other proof of due execution. “All the authorities agree that if an instrument discloses on its face that it is not entitled to record, the actual record of it is ineffectual to charge the public with constructive notice.” Southern Iron Co. v. Voyles, 138 Ga. at page 261, 75 S. E. at page 249 (41 L. R. A. [N. S.] 375, Ann. Cas. 1913D, 369). An apparently regular record, on the other hand, may under some circumstances be invalidated by parol proof of forgery or fraud in the attestation (Granniss v. Irvin, 39 Ga. 22; Hansen v. Owens, 132 Ga. 649[6], 64 S. E. 800; White v. Magarahan, 87 Ga. 217, 13 S. E. 509; Baxley v. Baxley, 117 Ga. 60, 43 S. E. 436), or the disqualification of the attesting officer (Southern Iron Equipment Co. v. Voyles, 138 Ga. 258, 75 S. E. 248, 41 L. R. A. [N. S.] 375, Ann. Cas. 1913D, 369).
3. Since therefore parol proof may be resorted to to expose an invalidity, hut cannot be used to aid a record defective on its face, a liberal interpretation is given to official certificates of attestation or subsequent probate to sustain them. Glover v. Cox, 137 Ga. 684, 73 S. E. 1068, Ann. Cas. 1913B, 191. The .presumption of official regularity and duty done obtains (Truluck v. Peeples, 1 Ga. 3; Granniss v. Irvin, 39 Ga. 22), and aid meagerness, ambiguity, and even silence. Thus, tnough probate by an unofficial witness,'showing only signing and not delivery of the instrument, is insufficient (Rushin v. Shields, 11 Ga. 636, 56 Am. Dec. 436; Stanley v. Suggs, 23 Ga. 137), the mere attestation by an officer with no recital of delivery presumes a full execution (Dinkins v. Moore, 17 Ga. 62; Highfield v. Phelps, 53 Ga. 60; Missouri State Life Ins. Co. v. Barnes Construction Co., 147 Ga. 677, 95 S. E. 244; Beaty v. Sears & Bennett, 132 Ga. 516, 64 S. E. 321; Glover v. Cox, 137 Ga. 684, 73 S. E. 1068, Ann. Cas. 1913B, 191).
 In the case at bar the officer does not attest in blank, nor attest at all. He does not subscribe the certificate “signed, sealed and delivered in the -presence of us,” but signs the certificate, “Sworn to and subscribed before me this February 16, 1921.” These words cannot be treated as surplusage and eliminated, and he treated as an attesting witness, for it is these words that the officer has signed. They must be regarded and be given due effect as connected with this deed. They assert that some one swore to and subscribed something. Can we answer the questions thereupon arising, Who? and What? The person swearing was a person who also “subscribed,” and the thing sworn to was also that which was subscribed. The deed itself was subscribed by its maker, and the attesting clause was subscribed by the two subscribing witnesses. The thing and persons referred to, therefore, by the certificate must be one or the other or both of these. If *396the former was meant, then the maker of the deed, after executing it before two witnesses, swore to it before the officer, and as the deed states in its body as a fact that the grantor had bargained, sold, and conveyed, and did by that instrument convey and confirm the described land, arid afterwards that “in witness whereof the said Ollie L,. Hammett has hereto set her hand and affixed her seal, and delivered these presents the day and year first above written,” we have a most solemn acknowledgment of the deed by the grantor before the officer, which has always been deemed a sufficient probate. If the other is the true meaning, then one or both of the unofficial witnesses swore that the deed was signed; sealed, and delivered in the presence of the two, and this also is a sufficient probate. In either case the deed upon its face appears to have been proved before, if not attested by the proper officer, and was recordable. While the better practice in making an affidavit is to recite in the certificate the name of the affiant, a failure or a misrecital is not fatal; the identity being established by.the subscription. 2 Cyc. 23.
This deed was therefore well recorded, and the referee did not err in his conclusion.